Title: To George Washington from Andrew Ellicott, 16 March 1793
From: Ellicott, Andrew
To: Washington, George



Sir:
Georgetown, March 16th. 1793.

The Commissioners of the public buildings have at length dismissed me from the business in which I have been engaged in the City of Washington without giving me an opportunity though demanded of verbally explaining what from misrepresentation and the want of knowledge of the plan they supposed to be unpardonable

inaccuracies. I do assert, and posterity will bear me witness to its truth, that there is not a work of that nature or magnitude in the Universe executed with equal accuracy and I do require an examination into the general execution of the plan by men of known professional abilities in that way otherwise I shall consider myself a sacrifice at the schrine of ignorance. I am sir with esteem and gratitude your o’b’d’t serv’t,

Andrew Ellicott.

